 1   SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
 2   anassihi@shb.com
     One Montgomery, Suite 2600
 3   San Francisco, CA 94104
     Telephone: 415.544.1900
 4   Facsimile: 415.391.0281
 5   SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (admitted pro hac vice)
 6   ssoden@shb.com
     2555 Grand Boulevard
 7   Kansas City, MO 64108
     Telephone: 816.474.6550
 8   Facsimile: 816.421.5547
 9   Attorneys for Defendant
     DIAMOND PET FOODS
10

11
                                          UNITED STATES DISTRICT COURT
12
                                        EASTERN DISTRICT OF CALIFORNIA
13
      RICHARD        DAVID   CLASSICK,     JR.            Case No.: 2:18-cv-02344-JAM-AC
14    Individually and on Behalf of All Others
      Similarly Situated,                                 STIPULATION AND ORDER TO FILE
15                                                        THIRD AMENDED COMPLAINT AND
                        Plaintiff,                        SET MOTION TO DISMISS BRIEFING
16                                                        SCHEDULE
      v.
17
      SCHELL & KAMPETER, INC. d/b/a
18    DIAMOND PET FOODS, and DIAMOND
      PET FOODS INC.,
19
                        Defendants.
20

21

22

23

24

25

26

27

28

                          STIPULATION RE THIRD AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
     2" = "2" "4821-4067-4448 v1" "" 4821-4067-4448 v1
                                                                     CASE NO. 2:18-cv-02344-JAM-AC
 1             Plaintiff RICHARD DAVID CLASSICK, JR. and Defendant SCHELL & KAMPETER,

 2   INC. d/b/a DIAMOND PET FOODS (also improperly named as Diamond Pet Foods Inc.),

 3   collectively referred to as the “Parties,” 1 by and through their respective counsel, hereby stipulate as

 4   follows:

 5             1.     On October 18, 2018, Plaintiffs filed a Second Amended Class Action Complaint.

 6   (ECF No. 9)

 7             2.     On November 20, 2018, Defendant filed a Motion to Dismiss Plaintiffs’ Second

 8   Amended Complaint. (ECF No. 13)

 9             3.     On December 20, 2018, Plaintiffs filed their Opposition to Defendant’s Motion to

10   Dismiss. (ECF No. 14)

11             4.     On January 15, 2019, Defendant filed a Reply Brief in support of its Motion to

12   Dismiss. (ECF No. 18)

13             5.     On March 21, 2019, this Court issued an order granting in part and denying in part

14   Defendant’s Motion to Dismiss. (ECF No. 23)

15             6.     Plaintiff’s current deadline to file a Third Amended Complaint is April 9, 2019, and

16   Defendant’s responsive pleading is due on April 29, 2019. (ECF No. 23)

17             7.     The Parties’ current deadline to hold a discovery conference is April 11, 2019.

18             8.     Counsel for Parties conferred regarding a briefing schedule for Defendant’s

19   anticipated motion to dismiss Plaintiff’s Third Amended Complaint. NOW, THEREFORE, the

20   Parties hereby agree and STIPULATE as follows:

21                    a.      Defendant’s deadline to file and serve its Motion to Dismiss Plaintiff’s Third

22                            Amended Complaint is continued from April 29, 2019 to May 7, 2019;

23                    b.      Plaintiff shall file and serve an opposition to Defendant’s Motion to Dismiss

24                            on or before May 30, 2019;

25                    c.      Defendant shall file and serve its reply in support of its Motion to Dismiss on

26                            or before June 13, 2019.

27
     1
28       Plaintiff Martin E. Grossman has been dismissed and is no longer part of this case.
                                                      2
                           STIPULATION RE THIRD AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
                                                                      CASE NO. 2:18-cv-02344-JAM-AC
 1                  d.      The Parties must conduct a discovery conference by May 11, 2019.

 2          IT IS SO STIPULATED.

 3   Dated: April 8, 2019                             Lockridge Grindal Nauen P.L.L.P.

 4
                                                      /s/ Rebecca A. Peterson [as authorized on April 9,
 5                                                    2019]
                                                      REBECCA A. PETERSON
 6
                                                      Attorneys for Plaintiff
 7                                                    Richards David Classick, Jr.
 8

 9   Dated: April 8, 2019                             Shook, Hardy & Bacon L.L.P.

10
                                                      /s/ Amir Nassihi
11                                                    AMIR NASSIHI
                                                      STEVEN D. SODEN
12
                                                      Attorneys for Defendant
13                                                    Diamond Pet Foods
14

15                                  ATTESTATION OF SIGNATURE
16
            Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing
17
     of this document has been obtained from all signatories hereto.
18

19
     Dated: April 8, 2019
20                                                    /s/ Amir Nassihi
                                                      Amir Nassihi
21

22

23

24

25

26

27

28
                                                     3
                         STIPULATION RE THIRD AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
                                                                    CASE NO. 2:18-cv-02344-JAM-AC
                                              ORDER
 1
           The parties’ above-referenced stipulation is hereby GRANTED.
 2
     IT IS SO ORDERED.
 3

 4   Dated: 4/9/2019                          /s/ John A. Mendez_______________
                                              HONORABLE JOHN A. MENDEZ
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                       STIPULATION RE THIRD AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
                                                                  CASE NO. 2:18-cv-02344-JAM-AC
